DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, and 15-20 (renumbered 13-18) are pending in the application.
Claims 1-12, and 15-20 (renumbered 13-18) are rejected under 35 U.S.C. 103.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Patent Application No. 201910865367.2, filed on September 12, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings, filed 03/25/2020, are considered in compliance with 37 CFR 1.81 and are accepted.

Claim Objections
The numbering of claims is not accordance with 37 C.F.R. 1.75(f), which requires that the claims “shall be numbered consecutively”, and 37 CFR 1.126, which requires that when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented.
15-20 have been renumbered 13-18, respectively. 

Note that the text of renumbered dependent claims 17 and 19-20 do not refer to the appropriate parent claim after this renumbering and therefore are objected to for this informality as well, but for purposes of examination have otherwise been treated as having dependency in the fashion indicated prior to the renumbering.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 16 (renumbered as claim 14) are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), and Lee et al. (US 2018/0357164).

Regarding claim 1, Colgrove et al., in the analogous field of address mapping, teaches in response to the [data] of the storage object being updated, updating, by a system comprising a processor, a first index structure for indexing the [data] of the storage object and a page table corresponding to the first index structure in a memory, resulting in an updated first index structure (Colgrove et al.: FIG. 5B describes a write operation (i.e. update) in which the  wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located (Colgrove et al.: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) and a level ID corresponding to the key value, Col. 12 lines 20-41), wherein the page table records a mapping relationship between the second identifier and a page address of the page (Colgrove et al.: Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41; The address translation mapping table may convey a physical pointer value that indicates a location within the data storage subsystem 170 storing a data component corresponding to the received data storage access request, Col. 9 lines 1-10), and wherein the first index structure and the page table have been stored in a persistent storage device (Colgrove et al.: one or more mapping tables may be stored in the storage devices 176a-176m, storage devices 176a-176 may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29; the information in primary indexes 310a-310i may be stored with the pages of mappings in storage devices 176a-176m, Col. 13 lines 35-55). 
storing the updated first index structure (Colgrove et al.: the information in primary indexes 310a-310i may be stored with the pages of mappings in storage devices 176a-176m, Col. 13 lines 35-55) [] in the persistent storage device.  

Lingarajappa, in the analogous field of address mapping, teaches mapping metadata and wherein the page table records a mapping relationship between the second identifier and a page address of the page (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. with that of Lingarajappa and to have a page table record a mapping relationship between the identifier and address of a page because such a mapping facilitates efficient utilization of the storage space (Lingarajappa, ¶ [0011] ). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage architecture disclosed by Colgrove et al. with that of Lingarajappa’s metadata storage in order to independently manage the metadata (Lingarajappa, ¶ [0018]).
However, the combination of Colgrove et al. and Lingarajappa does not explicitly teach recording updates of the page table in at least one page table journal; and storing [] the at least one page table journal in the persistent storage device.
Lee et al., in the analogous field of address mapping teaches recording updates of the page table in at least one page table journal; and storing [] the at least one page table journal in the persistent storage device (Lee et al.: a host (for example, the host 20 of FIG. 1) may output address change information ACI to the FTL 130 together with an address change request. The address change 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Lee et al., and to record updates of the page table in a page table journal in order to prevent data loss (Lee et al., ¶ [0003]). 


Claim 16 (renumbered as claim 14) amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 16 (renumbered as claim 14) is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 


Claims 2, 3, and 17 (renumbered as claim 15) are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), and Moshayedi (US 2009/0327589).

Regarding claim 2, the combination of Colgrove et al., Lingarajappa, and Lee et al. teaches The method of claim 1, as shown prior. The combination further teaches in response to determining that the at least one page table journal is to be merged with the page table, merging the page table and the at least one page table journal into an updated page table (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]; ); and 
storing the updated page table in the persistent storage device (Lee et al.: A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]).  
However the combination does not explicitly teach determining whether the at least one page table journal in the persistent storage device is to be merged with the page table.
Moshayedi, in the analogous field of journaling systems, teaches determining whether the at least one page table journal in the persistent storage device is to be merged with the page table (Moshayedi: controller 101 may be configured to copy information from transaction log 202 to a non-volatile data block after a certain period of time or after a certain amount of data is accumulated, whichever occurs first, ¶ [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa and Lee et al., with that of Moshayedi and to determine whether the at least one page table journal in the persistent storage device is to be merged with the page table in order to  allow a flash storage device to recover quickly from a loss of power without data corruption or undue delay in recreating addressing tables stored therein, and without the need for expensive and complex backup power mechanisms (Moshayedi, ¶ [0006]).


	Regarding claim 3,  the combination further teaches wherein the determining whether the at least one page table journal is to be merged with the page table comprises: determining whether a merge condition is satisfied; and in response to the merge condition being satisfied, determining that the at least one page table journal is to be merged with the page table, wherein the merge condition comprises at least one of: a time since a last merge of page table journals exceeding a threshold time, or an amount of the updates of the page table indicated by the at least one page table journal exceeding a threshold amount (Moshayedi: controller 101 may be configured to copy information from transaction log 202 to a non-volatile data block after a certain period of time or after a certain amount of data is accumulated, whichever occurs first, ¶ [0025]). 

Claim 17 (renumbered as claim 15) amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 2.  Accordingly, claim 17 (renumbered as claim 15) is rejected for substantially the same reasons as presented above for claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), Moshayedi (US 2009/0327589), and Chiueh et al. (US 9,164,887).

Regarding claim 4, the combination of Colgrove et al., Lingarajappa, Lee et al., and Moshayedi teaches the method of claim 2, as shown prior. The combination further teaches dividing the updated page table into a plurality of blocks; storing the plurality of blocks in the persistent storage device respectively (Colgrove et al. : see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, and Col. 26 lines 16-47; one or more mapping tables may be stored in 
However, the combination does not explicitly teach generating a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device; and storing the second index structure in the persistent storage device.
Chiueh et al., in the analogous field of address mapping, teaches generating a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device; and storing the second index structure in the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa, Lee et al., and Moshayedi with that of Chiueh et al. and to generate a second index for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), and Nath et al. (“FlashDB: Dynamic Self-tuning Database for NAND Flash”, Pub. 2007).

Regarding claim 5, the combination of Colgrove et al., Lingarajappa, and Lee et al. teaches the method of claim 1, as shown prior.

Nath et al., in the analogous field of indexing, teaches wherein the first index structure is implemented as a B+ tree (Nath et al.: B+-tree, a popular indexing data structure used in various incarnations in database systems., Section 2.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa and Lee et al., with that of Nath et al., and to implement the first index as a B+ tree because powerful queries such as lookup, range queries, multi-dimensional range-queries, and joins can be efﬁciently supported by a B+-tree. Additionally, it supports efﬁcient operations to ﬁnd, delete, insert, and browse the data (Nath et al., Section 2.3).

Claims 6, and 18 (renumbered as claim 16) are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), and Lingarajappa (US 2020/0133773).

Regarding claim 6, Colgrove et al., in the analogous field of address mapping, teaches reading, from a persistent storage device into a memory by a system comprising a processor (Colgrove et al.: FIG.1 processor 122, storage devices 176a-176m, and RAM 172), a first index structure for indexing the [data] of the storage object and at least a part of a page table corresponding to the first index structure (Colgrove et al.: A copy of one or more of the primary index portions 310a-310i may be included in index copies 330 (e.g., cached copies). Copies 330 may generally correspond to the cached index depicted in FIG. 3B. The information in index copies 330 may be stored in RAM 172, buffers within controller 174, memory medium 130, and caches within processor 122, Col. 13 lines 35-55; copies of portions or all of a given mapping table entries may be stored in RAM 172, in buffers within controller  wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located (Colgrove et al.: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) and a level ID corresponding to the key value, Col. 12 lines 20-41 ), [] and 
in response to receiving a first request to access the [data] of the storage object, accessing the [data] of the storage object based on the first index structure and at least the part of the page table (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access). 
However, Colgrove et al. does not explicitly teach that the data being mapped to is metadata, and that the page table records a mapping relationship between the second identifier and a page address of the page.
Lingarajappa, in the analogous field of address mapping, teaches mapping metadata and the page table records a mapping relationship between the second identifier and a page address of the page (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. with that of Lingarajappa and to have a page table record a mapping relationship between the identifier and address of a page because such a mapping facilitates efficient utilization of the storage space (Lingarajappa, ¶ [0011] ). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Claim 18 (renumbered as claim 16) amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 6.  Accordingly, claim 18 (renumbered as claim 16) is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 



Claims 7-9, and 19 (renumbered as claim 17) are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), and Chiueh et al. (US 9,164,887).

Regarding claim 7, the combination of Colgrove et al. and Lingarajappa teaches The method of claim 6, as shown prior. The combination further teaches wherein the page table stored in the persistent device comprises a plurality of blocks (Colgrove et al.: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29).

Chiueh et al., in the analogous field of address mapping, teaches and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, and reading at least the part of the page table comprises: reading the second index structure from the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Chiueh et al. and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Regarding claim 8, the combination further teaches wherein the accessing the metadata of the storage object comprises: extracting the first identifier of the storage object from the first request  determining, by searching the first index structure, the second identifier of the page where the metadata of the storage object is located (Colgrove et al.: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) and a level ID corresponding to the key value , Col. 12 lines 20-41; FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access.); determining, from the plurality of blocks, a block associated with the page based on the second identifier; determining an address of the block in the persistent storage device by searching the second index structure; reading the block from the address in the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42); searching the block for a page address of the page based on the second identifier (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; FIG. 6 describes a read operation in which the page table structure is used to locate the first metadata page using the logical address of the data); and accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).  

Regarding claim 9,  the combination further teaches reading, based on the second index structure, the plurality of blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42), wherein the first index structure further indexes further metadata of a further storage object (Colgrove et al.: A primary index 310, as shown in FIG. 3A, may provide location identifying information for data stored in the storage devices 176a-176m, Col. 12 lines 12-15. The data is interpreted as including at least a first data and a further data.); and in response to receiving a second request to access the further metadata of the further storage object, accessing the further metadata of the further storage object based on the first index structure and the page table (Colgrove et al.: FIG. 5A shows a read method which first accesses a .  

Regarding claim 19 (renumbered as claim 17), the combination of Colgrove et al. and Lingarajappa teaches The apparatus of claim 18 (renumbered as claim 16), as shown prior. The combination further teaches wherein the page table stored in the persistent device comprises blocks and a second index structure for recording respective addresses of the blocks in the persistent storage device (Colgrove et al.: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29). 
However, the combination does not teach wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory.
Chiueh et al., in the analogous field of address mapping, teaches wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Chiueh et al. and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), and Chiueh et al. (US 9,164,887).

Regarding claim 10, the combination of Colgrove et al. and Lingarajappa teaches the method of claim 6, as shown prior. The combination further teaches wherein the accessing the metadata of the storage object comprises: extracting the first identifier of the storage object from the first request; determining, by searching the first index structure, the second identifier of the page where the metadata of the storage object is located (Colgrove et al.: A key generator 304 may receive one or more requester data inputs 302. A given received read/write request may identify a particular volume, sector and length. The key generator 304 may produce a query key value 306 that includes a volume identifier (ID), a logical or virtual address, a snapshot ID, and a sector number, Col. Lines 57-67 and FIG. 3A); and in response to the page address of the page being found in the at least one page table journal, accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).  
However, the combination does not teach wherein the page table stored in the persistent device comprises a previous page table and at least one page table journal for recording updates of the page table relative to the previous page table; and searching the at least one page table journal for a page address of the page based on the second identifier.
Lee et al., in the analogous field of logical to physical address mapping teaches wherein the page table stored in the persistent device comprises a previous page table and at least one page table journal for recording updates of the page table relative to the previous page table (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]; a host (for example, the host 20 of FIG. 1) may output address change information ACI to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110, ¶ [0101]);
searching the at least one page table journal for a page address of the page based on the second identifier (Lee et al.: When an access request to the changing logical addresses included in the first journal JN1 is received from a host (for example, the host 20 of FIG. 1), the storage device 10 may respond to the access request with the first journal JN1, not the mapping table stored in the buffer 140 or the nonvolatile memory 110, ¶ [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Lee et al., and to record updates of the page table in a page table journal in order to prevent data loss (Lee et al., ¶ [0003]). 
However, the combination of Colgrove et al., Lingarajappa, and Lee et al. does not teach wherein the previous page table comprises a plurality of blocks and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, wherein the reading at least the part of the page table comprises reading the at least one page table journal and the second index structure from the persistent storage device.
Chiueh et al., in the analogous field of address mapping, teaches wherein the previous page table comprises a plurality of blocks and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, wherein the reading at least the part of the page table comprises reading the at least one page table journal and the second index structure from the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and  Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa, and Lee et al., with that of Chiueh et al. and to implement a second index for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Regarding claim 11, the combination further teaches in response to the page address of the page not being found in the at least one page table journal, determining, from the plurality of blocks, a block associated with the page based on the second identifier; determining an address of the block in the persistent storage device by searching the second index structure; reading the block from the address in the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42); searching the block for a page address of the page based on the second identifier (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; FIG. 6 describes a read operation in which the page table structure is used to locate the first metadata page using the logical address of the data); and accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).  

Regarding claim 12, the combination further teaches reading, based on the second index structure, the plurality of blocks from the persistent storage device into the memory to restore the previous page table in the memory; and restoring the page table in the memory by merging the previous page table and the at least one page table journal (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]).  


Claims 15 (renumbered as claim 13), and 20 (renumbered as claim 18) are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), and Nath et al. (“FlashDB: Dynamic Self-tuning Database for NAND Flash”, Pub. 2007).

Regarding claim 15 (renumbered as claim 13), the combination of Colgrove et al. and Lingarajappa teaches the method of claim 6, as shown prior. 
However, the combination does not teach wherein the first index structure is implemented as a B+ tree.
Nath et al., in the analogous field of indexing, teaches wherein the first index structure is implemented as a B+ tree (Nath et al.: B+-tree, a popular indexing data structure used in various incarnations in database systems, Section 2.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa, with that of Nath et al., and to implement the first index as a B+ tree because powerful queries such as lookup, range queries, multi-dimensional range-queries, and joins can be efﬁciently supported by a B+-tree. Additionally, it supports efﬁcient operations to ﬁnd, delete, insert, and browse the data (Nath et al., Section 2.3).


Claim 20 (renumbered as claim 18) amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 15 (renumbered as claim 13).  Accordingly, claim 20 (renumbered as claim 18) is rejected for substantially the same reasons as presented above for claim 15 (renumbered as claim 13) and based on the references’ disclosure of the . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
She et al. (US 2017/0316042) teaches when managing the pages of B-tree index 116, DBMS 108 may configure and implement, within memory 110, mapping table 124 to be associated with B-tree index 116. Mapping table 124 may map logical identifiers of each page 126 (page IDs or PIDs) to a corresponding page pointer 128, representing the physical storage address of page 112 (¶ [0019]).
Kotte et al. (US 2016/0342509)  teaches a mapping tables update log (non-volatile) 248 that is used for storing a transaction log of changes to the mapping tables, which, if needed, can be used to restore the mapping tables after a system shutdown or power failure (¶ [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/23/2022

/David T. Brooks/Primary Examiner, Art Unit 2156